DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 7/27/2022 is acknowledged. Claims 21 has been amended. 

Response to Arguments
Applicant's arguments filed 7/27/2022 have been fully considered but they are not persuasive. 
Regarding the amended claim 21, the Applicant argues that the prior art of record does not teach that the “side layers” of Wang is not in direct contact with the interlayer dielectric layer and the core portion is separated from the interlayer dielectric layer.  The Examiner respectfully disagrees. 
As shown in Fig. 14C of reference Wang, the side layers 1120 are in direct contact with the ILD while keeping the core portion 1402 separated from the ILD.
The rejection are therefore maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 recites “the side layers are in direct contact with the interlayer dielectric layer, and  the core portion is separated from the interlayer dielectric layer” in lines 16-17.  As shown in Fig. 10C of the specification of the instant application, the side layers 140 only cover two opposing sides of the core portion 150, not all four sides.  So there are two sides that the core portion contact the interlayer dielectric layer directly.  Thus, there is no support in the specification that the core portion is separated from the interlayer dielectric layer.  For the purpose of examination, it is interpreted that the core portion is separated from the interlayer dielectric layer only across the two opposing sides, not on every side.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2019/0006345 A1).
Regarding claim 21, Wang teaches a semiconductor device (device in Figs. 14A-14D of Wang) including fin field-effect transistors, comprising: 
a first gate structure (upper gate 102 in Fig. 14D) extending in a first direction (up-down direction); 
a second gate structure (lower gate 102) extending the first direction and aligned with the first gate structure in the first direction; 
a third gate structure (upper gate 102a) extending in the first direction and arranged in parallel with the first gate structure in a second direction (left-right direction) crossing the first direction; 
a fourth gate structure (lower gate 102a) extending in the first direction, aligned with the third gate structure and arranged in parallel with the second gate structure; 
an interlayer dielectric layer (260 in Fig. 14A-14D) disposed between the first to fourth gate electrodes; and 
a separation wall (1002/1120 and 1402) extending in the second direction to separate the first and second gate structures and to separate the third and fourth gate structures, wherein: 
each of the first to fourth gate structures includes gate sidewall spacers (104 as labeled in Fig. 1), and 
the separation wall includes a core portion (1402 in Fig. 14D) made of silicon oxide (as stated in [0075] of Wang, the dielectric material 1402 is silicon oxide) and side layers (1120 in Fig. 14D) made of SiCN, SiON (as stated in [0061] of Wang, the liner 1002/1120 is made of SiON) or SiOCN and disposed on side faces (as shown in Fig. 14D of Wang) in the second direction of the core portion, 
the side layers are in direct contact with the interlayer dielectric layer (as shown in Fig. 14A-C, the layer 1002/1120 are in contact with ILD 260/714 of Jo), and  the core portion is separated from the interlayer dielectric layer (as shown in Figs. 14C-14D), and
ends of the gate sidewall spacers of each of the first and third gate structures abuts one side of the core portion, and ends of the gate sidewall spacers of each of the second and fourth gate structures abuts another side of the core portion (as shown in Fig. 14D, the spacers 104 are in abut the core 1402).  
Regarding claim 22, Wang teaches all the limitations of the semiconductor device of claim 21, and also teaches wherein the separation wall has a rectangular body portion (portion between the four gates) and two semi-oval or semi-circular end portions in plan view (see Fig. 14D).  
Regarding claim 23, Wang teaches all the limitations of the semiconductor device of claim 21, further comprising: 
a fifth gate structure (the gate structure to the left of the isolation structure 1402 in Fig. 14D. This is the first gate line from the left of Fig. 14D) extending in the first direction, which is a closest gate structure in the second direction to the first and the third gate structures; and 
a sixth gate structure (fourth gate from the left of Fig. 14D) extending in the first direction, which is a closest gate structure in the second direction to the second and the fourth gate structures, wherein:
the fifth and sixth gate structures are arranged such that the first, second, third and fourth gate structures and the separation wall are disposed between the fifth and sixth gate structures (as shown in Fig. 14D), and 
the fifth and sixth gate structures are separated from the separation wall (as shown in Fig. 14D).  
Regarding claim 24, Wang teaches all the limitations of the semiconductor device of claim 23, and further comprising: wherein the fifth and sixth gate structures are separated from the separation wall by the interlayer dielectric layer (fifth and sixth gate structure are separated from isolation structure 1402 by the edge ILD portion 714 in Fig. 14D).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 21 above, and further in view of Yu et al. (US 9659930 B1).
Regarding claim 25, Wang teaches all the limitations of the semiconductor device of claim 21, but does not teach and wherein: an insulating layer is disposed between the interlayer dielectric layer and the gate sidewall spacers, and the side layers are in contact with the insulating layer.
Yu teaches a method of forming a device (Figs. 4A-7B of Yu).  The method includes steps of forming an ILD structure by first forming a contact etch stop layer (90 in Fig. 4D) over the gate structures and the fin structure and in contact with the sidewall spacers (80) of the gate structures; filling an ILD material (70) over the CESL.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed a CESL before forming the ILD layer, as disclosed by Yu, in order to further protect the gate structures during processes and to increase isolation between devices.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art of record does not disclose or fairly suggest a semiconductor device with a gate separate wall satisfying “the separation wall includes a core portion and side layers disposed on first side faces of the core portion extending in the first direction, a material forming a core portion of the separation wall is different from a material forming the side layers, the side layers are in direct contact with the interlayer dielectric layer, and a part of the core portion is in direct connect with the interlayer dielectric layer” along with other limitations of the claim.
Regarding claim 12, the prior art of record does not disclose or fairly suggest a semiconductor device with “a plurality of separation walls, each of the plurality of separation walls separating one pair of gate structures and another pair of gate structures and contacting the one pair of gate structures and the another pair of gate structures, wherein the plurality of separation walls are arranged in a staggered manner” along with other limitations of the claim.
The closest prior art are Wang et al. (US 2019/0006345 A1) and Park et al. (US 2016/0133632 A1).  
Wang teaches an array of finFET device with gate separation structure (1402 in Fig. 14D). The gate separation structure includes a core portion and side layers (1120) surrounding the core portion.  The gate structures (gate electrodes and spacers) come directly in contact with the core portion.  However, since the side layers completely wrap around the core portion except where the gate structures come into contact with the core, the core portion is not in direct contact with the interlayer dielectric layer.
Park teaches an array of finFET device with gate separation structures (Fig. 8 of Park).  The gate separation structures are arranged in a staggered manner.  However, not all gate separation structure separate one pair of gate structures.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822